IN THE COURT OF APPEALS OF IOWA

                                   No. 19-0587
                               Filed May 13, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

MICHAEL PAUL KURNES,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Appanoose County, Rose Anne

Mefford, District Associate Judge.



      Michael Kurnes appeals from his sentence after pleading guilty to operating

while intoxicated, third offense. AFFIRMED.



      Steven E. Goodlow of Goodlow Law Firm, Albia, for appellant.

      Thomas J. Miller, Attorney General, and Sharon K. Hall, Assistant Attorney

General, for appellee.



      Considered by Vaitheswaran, P.J., and Doyle and May, JJ.
                                          2


MAY, Judge.

       Michael Kurnes pled guilty1 to operating while intoxicated, third offense, in

violation of Iowa Code section 321J.2 (2018). The district court sentenced Kurnes

to prison.

       On appeal, Kurnes contends his trial counsel was ineffective.2 To obtain

relief, Kurnes must prove “by a preponderance of the evidence that (1) counsel

failed to perform an essential duty, and (2) prejudice resulted.” State v. Cromer,

765 N.W.2d 1, 7 (Iowa 2009). “Ordinarily, ineffective assistance of counsel claims

are best resolved by postconviction proceedings to enable a complete record to

be developed and afford trial counsel an opportunity to respond to the claim.” State

v. Truesdell, 679 N.W.2d 611, 616 (Iowa 2004).

       Kurnes’s brief suggests several ways in which he believes counsel was

ineffective. But we do not find his claims are sufficiently developed for our review.

So we must preserve his claims for a future postconviction-relief proceeding. See

State v. Harris, 919 N.W.2d 753, 754 (Iowa 2018) (“If the development of the

ineffective-assistance claim in the appellate brief was insufficient to allow its



1 Iowa Code section 814.6 (2019) was recently amended to prohibit most appeals
from guilty pleas. See 2019 Iowa Acts ch. 140 § 28. In State v. Macke, however,
our supreme court held these amendments “apply only prospectively and do not
apply to cases pending on July 1, 2019.” 933 N.W.2d 226, 228 (Iowa 2019). We
are bound by our supreme court’s holding. We conclude, therefore, the
amendments “do not apply” to this case, which was pending on July 1, 2019. See
id.
2 We recognize Iowa Code section 814.7 (2019) was also recently amended to

provide in pertinent part: “An ineffective assistance of counsel claim in a criminal
case shall be determined by filing an application for postconviction relief” and “shall
not be decided on direct appeal from the criminal proceedings.” See 2019 Iowa
Acts ch. 140, § 31. But because this appeal was pending on July 1, 2019, the
amendment “do[es] not apply” to this case. See Macke, 933 N.W.2d at 235.
                                         3


consideration, the court of appeals should not consider the claim, but it should not

outright reject it.”).

        AFFIRMED.